MR. JUSTICE RYAN, concurring in part and dissenting in part: I agree with the majority’s holding on all issues except its interpretation of section 5 — 8—1(d) of the Unified Code of Corrections (Ill. Rev. Stat. 1977, ch. 38, par. 1005 — 8—1(d), now par. 1005 — 8—1(c), Pub. Act 80 — 1099 (effective Feb. 1, 1978)). In my opinion, the reasoning of the appellate court on this issue is correct. In Illinois the common law rule permitted a trial court to retain jurisdiction over a judgment until the adjournment of the term, except that in criminal cases the trial court lost jurisdiction before the end of the term when the defendant’s sentence was executed. Under the practice in this State, when a person accused of a crime was convicted, sentenced and delivered into the custody of the proper penitentiary officer under a mittimus, the sentence was considered executed and the court lost jurisdiction. That rule was later changed so that the court’s jurisdiction ended 30 days from the entry of the judgment rather than the expiration of the term; however, in criminal cases, trial courts lost their jurisdiction as soon as the sentence was executed, if prior to 30 days. Therefore, in criminal cases, the trial court retained jurisdiction to vacate, modify or set aside a judgment until the sentence was executed, or 30 days after the sentence was imposed, whichever occurred first. People v. Heil (1978), 71 Ill. 2d 458; People v. Lance (1962), 25 Ill. 2d 455; People v. Wakeland (1958), 15 Ill. 2d 265; People v. Putnam (1947), 398 Ill. 421; People v. Watson (1946), 394 Ill. 177; People v. Hamel (1946), 392 Ill. 415; People ex rel. Fensky v. Leinecke (1919), 290 Ill. 560; People ex rel. Huber v. Whitman (1917), 277 Ill. 408; People ex rel. Lucey v. Turney (1916), 273 Ill. 546. The majority opinion holds that section 5 — 8—1(d) changes the common law rule by restricting the trial court to modifications which do not increase the defendant’s sentence. I cannot agree with this interpretation. The primary purpose of statutory construction is ascertainment of the legislative purpose and intent. When interpreting new legislation a court should consider the necessity for the law, the previous condition of the law on the subject, and the defects, if any, that are intended to be remedied. (People ex rel. Cason v. Ring (1968), 41 Ill. 2d 305, 310; Livingston v. Meyers (1955), 6 Ill. 2d 325; Anderson v. City of Park Ridge (1947), 396 Ill. 235.) The common law serves as a valuable aid to furnish guidance in determining legislative intent or the meaning that the text of the statute is to convey. (2A Sutherland, Statutes and Statutory Construction sec. 50.01, at 268 (4th ed. 1973).) It is also an elementary rule of statutory construction that effect must be given, if possible, to every word, clause and sentence of a statute, so that no part will be inoperative or superfluous. Mid-South Chemical Corp. v. Carpentier (1958), 14 Ill. 2d 514; Morris v. Broadview, Inc. (1944), 385 Ill. 228. Applying these rules of construction, I interpret section 5 — 8—1(d) as giving the trial court the additional jurisdiction to reduce or modify, without increasing, a sentence after the defendant has begun serving his sentence until 30 days from the date sentence was imposed. This interpretation gives effect to the last sentence of section 5 — 8—1(d), which states: “This shall not enlarge the jurisdiction of the court for any other purpose.” (Emphasis added.) By this sentence, the legislature, being fully cognizant of the common law jurisdiction of the trial courts, sought to enlarge the court’s jurisdiction for the purpose of reducing or modifying a sentence within 30 days, thus partially eliminating the previous restriction. However, there is no indication that it sought to limit the court’s jurisdiction. In the present case the defendant’s sentence was unexecuted when the trial court entered an order denying the defendant credit for probation time. I would hold that the common law rule is still applicable and that the trial judge’s denying the defendant credit for probation time served was perfectly proper.